11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Kinder Morgan SACROC, LP;                       * From the 132nd District Court
Kinder Morgan CO2 Co., LP;                        of Scurry County,
Kinder Morgan Production Co., LP;                 Trial Court No. 26719
and Kinder Morgan Production Co., LLC,

Vs. No. 11-20-00009-CV                          * August 19, 2021

Scurry County; Snyder Independent               * Memorandum Opinion by Trotter, J.
School District; Scurry County Junior             (Panel consists of: Bailey, C.J.,
College District d/b/a Western Texas              Trotter, J., and Williams, J.)
College; and Scurry County Hospital
District d/b/a Cogdell Memorial Hospital,

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order in which it granted the motion to strike filed by
Appellees Scurry County; Snyder Independent School District; Scurry County
Junior College District d/b/a Western Texas College; and Scurry County Hospital
District d/b/a Cogdell Memorial Hospital and denied the TCPA motion to dismiss
filed by Appellants Kinder Morgan SACROC, LP; Kinder Morgan CO2 Co., LP;
Kinder Morgan Production Co., LP; and Kinder Morgan Production Co., LLC, and
we remand this cause to the trial court for further proceedings. The costs incurred
by reason of this appeal are taxed Appellees.